1
     Bevan J. Maxey
2    Maxey Law Office, PLLC
     1835 W. Broadway Ave.
3
     Spokane, WA 99201
4    (509) 326-0338 ph.
     (509) 325-4490 fax
5

6

7
                          UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF WASHINGTON
9    United States of America,
10
                                     Plaintiff, No. 2:18-CR-00058-RMP
11   v.
                                               DEFENDANT’S SENTENCING
12   Dennis Michael Hogan,                     MEMORANDUM
13
                                  Defendant. August 26, 2020 at 11 a.m.
14
                                        I. Introduction
15
           COMES NOW Defendant, DENNIS HOGAN, by and through his attorney,
16

17   Bevan J. Maxey and submits the following sentencing memorandum. Mr. Hogan

18   respectfully recommends the Court impose a sentence of 120 months’
19
     imprisonment followed by a lifetime term of supervised release. He further asks the
20
     Court not to impose a fine considering his financial condition and ability to pay, and
21
     to not order restitution for the same reasons. This recommendation is based upon
22

23   the memorandum of authorities set forth below, and upon the files and records in

24   this case.
25

     DEFENDANT’S SENTENCING MEMORANDUM - 1
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1

2

3

4                                      II. Background

5          A.     Procedural Background
6
           On April 3, 2018, the grand jury for the Eastern District of Washington
7
     returned an eight-count indictment charging Mr. Hogan with production, receipt,
8
     distribution, and possession of child pornography. ECF No. 1. Mr. Hogan was
9

10
     arrested pursuant to a warrant on April 4, 2018, and he plead not guilty to the

11   charges that same day. ECF Nos. 7, 10. Mr. Hogan was released on conditions at

12   his detention hearing on April 9, 2018. ECF No. 16.
13
           Then, on December 18, 2019, the Government filed a thirteen-count
14
     superseding indictment charging Mr. Hogan with, among other things, online
15
     enticement. ECF No. 93. Mr. Hogan pleaded not guilty to the superseding charges
16

17   at his December 20, 2019 arraignment, and the Court allowed him to remain on

18   pretrial release pending a revocation hearing. ECF No. 100.
19
           Mr. Hogan was subsequently arrested on January 17, 2020 pursuant to a
20
     warrant authorized after the filing of a petition to revoke pretrial release. ECF Nos.
21
     113, 114. At the January 28, 2020 hearing, the Court ultimately revoked Mr.
22

23   Hogan’s pretrial release because he had the “Snapchat” application on his phone

24   and an internet router in the business area of his home. ECF No. 118.

25

     DEFENDANT’S SENTENCING MEMORANDUM - 2
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1
            After his pretrial release was revoked, Mr. Hogan and the Government
2
     negotiated a resolution to this case. Pursuant to his Fed. R. Crim. P. 11(c)(1)(C)
3

4    plea agreement, Mr. Hogan pleaded guilty to Count Two of the superseding

5    indictment on February 18, 2020. ECF Nos. 121, 122. The Court accepted Mr.
6
     Hogan’s guilty plea. ECF No. 123.
7
            B.    Offense Conduct
8
            Mr. Hogan accepts and relies upon the offense conduct as it appears in his
9

10
     Rule 11(c)(1)(C) plea agreement. ECF No. 122 at 5-7.

11          C.    Plea Agreement Summary

12          Mr. Hogan’s Rule 11(c)(1)(C) plea agreement with the Government, ECF
13
     No. 122, is summarized as follows:
14
           The parties agree to recommend a sentence of 120 to 180 months’
15          imprisonment followed by a lifetime term of supervised release.
16         The parties agree they may make independent recommendations regarding
17          the imposition of a fine.

18         Mr. Hogan agrees neither the Court’s imposition of a fine nor the Court’s
            imposition of restitution are bases upon which he may withdraw from the
19          plea agreement.
20         The Government agrees to dismiss Count One and Counts Three through
            Thirteen of the superseding indictment at the time of sentencing.
21
           The Government agrees not to bring charges pursuant to 18 U.S.C. §
22
            1591(a)(2), (b)(1), or (b)(2).
23
           The parties agree the base offense level is 28, pursuant to USSG §
24          2G1.3(c).

25          The parties agree Mr. Hogan’s base offense level should be enhanced

     DEFENDANT’S SENTENCING MEMORANDUM - 3
                                                                   MAXEY LAW OFFICE PLLC
                                                                     1835 West Broadway
                                                                     Spokane, WA 99201
                                                                        509-326-0338
                                                                    509-325-4490 facsimile
1
            upwards by 2 levels for his use of a computer pursuant to USSG §
2           2G1.3(b)(3), 5 levels pursuant to USSG § 4B1.5, and 5 levels pursuant to
3           USSG § 3D1.4, resulting in an adjusted offense level of 40.

4
           The parties agree the Court should reduce Mr. Hogan’s adjusted offense
            level by 3 levels for his acceptance of responsibility, resulting in a total
5           offense level of 37.
6          Mr. Hogan agrees to forfeit all rights and interests in the property outlined in
            the plea agreement.
7

8

9           D.    Mr. Hogan’s Personal History

10          Mr. Hogan was born in Spokane, Washington in 1959. Both of his parents
11   are deceased. His mother passed away approximately 40 years ago from a heart
12
     attack and his father died from organ failure, heart problems and a life long battle
13
     with diabetes.    He is the youngest of his living siblings, to wit: Velma Riddle,
14
     sister, 72 years old; Pat Miller, sister, 69 years old; Ron Hogan, brother, 66 years
15

16   old; and Rod Hogan, brother, 63 years old. Each of his siblings have been

17   diagnosed with diabetes, high blood pressure, high cholesterol and other
18
     potentially fatal conditions. His oldest brother passed at the age of 72 due to
19
     diabetes, dementia and other related health conditions.
20
            Mr. Hogan graduated from Cusick High School in 1977. After graduation,
21

22   Mr. Hogan worked at a local sawmill and other odd jobs for approximately three

23   years. He then attended Spokane Falls Community College for a year and then
24   attended college at Eastern Washington University where he obtained his degree
25

     DEFENDANT’S SENTENCING MEMORANDUM - 4
                                                                     MAXEY LAW OFFICE PLLC
                                                                       1835 West Broadway
                                                                       Spokane, WA 99201
                                                                          509-326-0338
                                                                      509-325-4490 facsimile
1
     in education in 1984. Mr. Hogan put himself through college with no family
2
     assistance. He later completed a number of courses through Columbia Pacific
3

4    University in the area of business.

5          From 1984 to 1985 he was employed in the Shelton, Washington area as a
6
     4th grade teacher. From 1985 to 1989, Mr. Hogan worked as a substitute teacher
7
     and outside independent sales representative and sales manager.
8
           Mr. Hogan decided to leave teaching and use his interest in business to
9

10
     become self-employed and open his own business. From 1989 through1994 he

11   owned and operated The Shampoo Company in Coeur d’Alene, Idaho.

12         From 1994 through 2001, Mr. Hogan was employed as a business
13
     consultant doing CEO level consulting helping businesses with growth, transition,
14
     and value analysis.
15
           In 2001 he began another business “Dog Fence of America” which he
16

17   operated until 2014. In 2001 he also started the company which would later

18   become True Amalgamated which manufactures dual battery connection systems
19
     for all terrain vehicles, boats, RVs and automobiles as well as replacement golf
20
     cart battery cables. batteries and electrical components for all-terrain vehicles,
21
     boats, and automobiles. This business is now known as TrueAm Incorporated
22

23   which, although experiencing transition difficulties, continues to operate and

24   service related debt.

25

     DEFENDANT’S SENTENCING MEMORANDUM - 5
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1
           In 1996, Mr. Hogan married Pam McLam; in 2001 he and his wife had their
2
     only child, Clinton. In 2006, Mr. Hogan and Ms. McLam divorced. Mr. Hogan is
3

4    currently 60 years-old, and he has resided primarily in the greater

5    Spokane/Eastern Washington area. Mr. Hogan moved north of Spokane to
6
     Clayton, Washington in 2006 after his divorce. Their son Clint was diagnosed with
7
     autism and Mr. Hogan and his former spouse have a 50/50 plan – shared
8
     placement of Clint.
9

10
           Mr. Hogan is very close with his son. The impact of this case on his

11   relationship with his son is among Mr. Hogan’s biggest regrets. Mr. Hogan has

12   been a primary caretaker for his son. He believes in his son’s capabilities, and
13
     regrets he will be unable to guide his son through his young-adult life in terms of
14
     helping him continue employment, learn and develop skills and independence
15
     while meeting his financial needs. Depending on the sentence the Court imposes,
16

17   Mr. Hogan understands there is a possibility he may never see his son again due

18   to Mr. Hogan’s age, family health conditions, type of charge and length of sentence
19
     he faces.
20
           Since his son’s birth, it has been Mr. Hogan’s goal to teach him as much as
21
     possible and instill it him that he should not be held back and limited by his autism.
22

23   Mr. Hogan drew on his skills, knowledge, and experience as a teacher, as well as

24   his proficiency as a business owner so that he could do his best to have Clint live

25

     DEFENDANT’S SENTENCING MEMORANDUM - 6
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1
     as independently as possible. Nearly everything Clint knows has been the
2
     product of his father’s extraordinary involvement. Mr. Hogan is hopeful that the
3

4    business will survive his absence so that it can continue to help support Clint by

5    providing him meaningful employment and possible provide Mr. Hogan
6
     employment should he survive incarceration.
7
           Mr. Hogan has been an entrepreneur in the community most of his adult life.
8
     He has supported himself and his family through his own hard work. He has shared
9

10
     his successes with the community too, by giving and helping where he can. In fact,

11   unrelated to the charges in this case, Mr. Hogan has also supported many

12   hard-working individuals in the Philippines by providing money to help with
13
     employment requirements, basic needs, business opportunities and obtaining an
14
     education. Mr. Hogan is more than the crime he has committed in this case; he is
15
     generous, hard-working, caring, and supportive. His entrepreneurial successes
16

17   have allowed him to do good, philanthropic work in this community and abroad.

18         Mr. Hogan truly regrets his actions that led him here. He believes his
19
     loneliness in recent years led him to seek relationships online. Over many years he
20
     may have developed an addiction to pornography, which likely led him to make the
21
     poor choices which placed him before this Court. Mr. Hogan desires to undergo
22

23   professional evaluation and to complete any recommended sex offender programs

24   and/or treatment for any contributing or related condition both during his term of

25

     DEFENDANT’S SENTENCING MEMORANDUM - 7
                                                                   MAXEY LAW OFFICE PLLC
                                                                     1835 West Broadway
                                                                     Spokane, WA 99201
                                                                        509-326-0338
                                                                    509-325-4490 facsimile
1
     imprisonment and thereafter.
2
           For further information on Mr. Hogan’s personal character, please review
3

4    the letters from friends and family attached to this brief. Some instances of their

5    thoughts on Dennis Hogan are:
6
           1. His sister Velma Riddle states, “Dennis is a very hard driven and
7
              accomplished man. His greatest accomplishment is his success in
8
              raising the most awesome young man, his son Clint.”
9

10         2. Randi Bain, his niece states among other things, “Dennis is a
11
              hardworking man and has created a successful internet retail business
12
              that financially supports himself and his son Clint. His self-employment
13
              has also afforded him the ability to spend extensive time with Client who
14

15            was diagnosed with autism at a very young age.”

16
           3. His nephew, Jeremy Hogan writes, “Dennis is a very straight forward
17
              individual and a bit blunt, but he would most certainly give you his shirt off
18
              his back or come help you out if you asked without a bat of an eye”.
19

20         4. Clint Hogan, his son, states, “I miss hanging out and having my father to
21
              spend time with. He taught me how to build a house and was teaching
22
              me how to drive….. I want to see my dad again someday.”
23

24         5. Another niece, Kimberly Anderson writes, “Clinton couldn’t ask for a
25

     DEFENDANT’S SENTENCING MEMORANDUM - 8
                                                                     MAXEY LAW OFFICE PLLC
                                                                       1835 West Broadway
                                                                       Spokane, WA 99201
                                                                          509-326-0338
                                                                      509-325-4490 facsimile
1
              better parent to help guide him through the challenges of autism.” And,
2
              “Uncle Denny has been a positive role model for all three of my children,
3

4             showing them how to do outdoor chores, numerous outdoor activities

5             and camping skills.”
6
           6. Allen Skimming, a lifelong friend writes, “I have known Dennis ever since
7
              he was in high school. Dennis has always been very helpful and kind to
8

9             me, always ready to help me in anything that I need help with….” “Again

10            Dennis is a man and a father, with a great heart.”
11
           7. And his sister Patricia Miller writes, “When I was divorced and needed
12

13            work, he gave me a job. I had never worked outside the home before.

14            Dennis showed me that I was able to take care of myself and my girls.”

15
     Mr. Hogan is clearly a kind, caring, generous, hardworking and self-supporting
16
     person who helps others often without thinking twice.
17

18         Mr. Hogan has very little criminal history. He had a 3rd degree theft when

19   he was 18 years old; a negligent driving charge in 1995; a 4th degree assault
20   charge in 2006; and a recent incident in Stevens County which has subsequently
21
     been dismissed. The incident in Stevens County came about because Mr. Hogan
22
     was startled when a firefighter appeared at the back private side of the business.
23
     He simply reached to put his hand on the firefighter’s shoulder attempting to show
24

25   him where he should have come to the front

     DEFENDANT’S SENTENCING MEMORANDUM - 9
                                                                   MAXEY LAW OFFICE PLLC
                                                                     1835 West Broadway
                                                                     Spokane, WA 99201
                                                                        509-326-0338
                                                                    509-325-4490 facsimile
1
     public-access door adjacent to the parking area and rang the bell as the large sign
2
     indicated. An employee of the business and Mr. Hogan’s brother were there and
3

4    witnessed the entire matter. Both men were available to testify that there was

5    nothing to this incidence.
6
                                  III. Guideline Calculation
7
           The Court should adopt the terms of the parties bargained for Rule
8
     11(c)(1)(C) plea agreement, and calculate Mr. Hogan’s total offense level as 37. A
9

10
     total offense level of 37 and Mr. Hogan’s criminal history category of I results in a

11   Guideline range of 210-262 months’ imprisonment. As the Court is well aware,

12   the Court is not bound by the sentencing guideline calculations. According to the
13
     plea agreement, both parties agree that there should a downward
14
     departure/variance from the guideline calculation.
15
                                     IV. 18 U.S.C § 3553
16

17         A.     Section 3553(a) factors warrant a downward variance from the
                  Guideline calculation.
18
           The district Court “must properly use the [Sentencing] Guideline calculation
19

20   as advisory and start there ….” U.S. v. Zavala, 443 F.3d 1165, 1171 (9th Cir. 2006)

21   (emphasis added). The Sentencing Guideline is not to have greater weight than
22
     the other factors enumerated in 18 U.S.C. § 3553(a). Zavala, 443 F.3d at 1171.
23
     The Sentencing Guideline calculation is just one factor when selecting the most
24
     appropriate sentence. Id. The other statutory factors include:
25

     DEFENDANT’S SENTENCING MEMORANDUM - 10
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1
           (1) the nature and circumstances of the offense and the history and
2          characteristics of the defendant; (2) the need for the sentence imposed …
           (3) the kinds of sentences available; (4) the sentencing ranges established
3
           by the USSG; (5) any pertinent policy statement issued by the USSG; (6) the
4          need to avoid unwarranted sentence disparities among defendants with
           similar records or who have been found guilty of similar conduct; and (7) the
5          need to provide restitution to any victims of the offense.
6
     18. U.S.C. § 3553(a).
7
           Section 3553(a) also directs the Court to impose a sentence “sufficient, but
8
     not greater than necessary” to comport with “the need for the sentence imposed to
9

10
     reflect the seriousness of the offense, to promote respect for the law … to provide

11   just punishment … to afford adequate deterrence … to protect the public … and to

12   provide the defendant with needed” training, care, or “other correctional treatment
13
     in the most effective manner.” Id.
14
           Here, Mr. Hogan is 60 years old. Punishment comes in a number of
15
     different manners. Mr. Hogan will be spending years in jail, having no serious
16

17   criminal history previously. His incarceration is even more precarious presently

18   due to COVID 19. No one truly knows what that can mean for an elderly individual
19
     entering the system considering the present virus-riddled condition of the prison
20
     system. As stated earlier, Mr. Hogan has a number of health conditions that put
21
     him more at-risk than others to include his high blood pressure and a family history
22

23   of diabetes and heart disease.

24         There is the punishment of leaving his son behind and knowing the impact it

25

     DEFENDANT’S SENTENCING MEMORANDUM - 11
                                                                   MAXEY LAW OFFICE PLLC
                                                                     1835 West Broadway
                                                                     Spokane, WA 99201
                                                                        509-326-0338
                                                                    509-325-4490 facsimile
1
     will have on his son. Not only is Mr. Hogan being punished, but sadly his son,
2
     Clint, is losing the extraordinary influence of his father.
3

4          TrueAm Inc., the business Mr. Hogan developed to support his son and

5    himself has already suffered and could fail in his absence. He is leaving behind
6
     substantial debt and without his direction the business may not be able to generate
7
     the income necessary to pay toward that debt. The potential lack of income may
8
     also result in the loss of their home. It is Mr. Hogan’s desire to leave the business
9

10
     in a condition that would continue to provide for the support of his autistic son Clint

11   in the form of meaningful employment which is essential to vital areas of his future

12   development, independence and fundamental happiness and success with life.
13
           It is very unfortunate that that the federal system does not provide for
14
     treatment alternatives for people who don’t have significant criminal history whose
15
     problems could potentially be remedied by treatment and counseling. There is a
16

17   point where incarceration serves no purpose other than to house people in prison

18   cells, who have otherwise proven to be productive in society. There is nothing to
19
     be gained by continued incarceration of Mr. Hogan after 10 years. Mr. Hogan will
20
     be a 70-year-old person with significant health issues who can be monitored by
21
     lifetime supervision and who no longer will be able to travel outside the United
22

23   States.

24                1.     Consideration of the nature and circumstances of the offense
                         and Mr. Hogan’s history and characteristics warrants a
25                       downward variance from the Guidelines.
     DEFENDANT’S SENTENCING MEMORANDUM - 12
                                                                     MAXEY LAW OFFICE PLLC
                                                                       1835 West Broadway
                                                                       Spokane, WA 99201
                                                                          509-326-0338
                                                                      509-325-4490 facsimile
1

2          As noted in the PSIR, ECF No. 135 at 20-23, Mr. Hogan has minimal
3
     criminal history. Notably, he has never been charged with or convicted of a sexual
4
     offense prior to this case. He does not have a history of sexual misconduct. This
5
     case is an outlier in Mr. Hogan’s otherwise law-abiding life.
6

7          While Mr. Hogan does not wish to minimize his conduct, he respectfully

8    requests the Court consider and give weight to the fact this is his first sexual
9
     offense. As such, it would be appropriate to depart from the advisory guideline
10
     range, and sentence him according to the statutory minimum term of
11
     imprisonment, as contemplated by the parties in their agreed upon sentencing
12

13   range and concentrate more on treatment and rehabilitation rather than

14   incarceration.

15         Mr. Hogan accepts full responsibility for his conduct and his actions in this
16
     case. He does not wish to shift blame or make excuses; however, he does wish to
17
     stress to the Court his sincere regret for the actions that led him here. At the time
18
     law enforcement came to his home with the search warrant he was cooperative
19

20   with law enforcement and his misplaced ignorance of the law is reflected in his

21   statement.
22
           Due to the sentencing structure, it is easy to consider relevant conduct only
23
     that which is negative for a defendant. However, there was other conduct that is
24
     relevant to Mr. Hogan’s contact with the Philippines. The Philippines was a place
25

     DEFENDANT’S SENTENCING MEMORANDUM - 13
                                                                     MAXEY LAW OFFICE PLLC
                                                                       1835 West Broadway
                                                                       Spokane, WA 99201
                                                                          509-326-0338
                                                                      509-325-4490 facsimile
1
     where Mr. Hogan was able to get his dental work done at a significantly reduced
2
     cost. In addition, there were a number of people in the Philippines who contracted
3

4    with Mr. Hogan’s business – the individuals who provided the search engine

5    optimization for his website are based there, the graphic artist for his website was
6
     there, etc. He had contact with the Philippines that was not related to the conduct
7
     which resulted in his charges.
8
           On a more personal level, Mr. Hogan began looking for a life partner or wife.
9

10
     He appreciated the Philippines because of their cultural belief in marriage and their

11   commitment to it. He wanted someone to be there to survive him.

12         Mr. Hogan wanted to ensure his son’s continued development and financial
13
     security so he began to look for a partner that would provide companionship and
14
     would result in someone being present to oversee his son’s financial security upon
15
     his death. There was also the possibility of providing him with siblings with which
16

17   he could build a social relationship and they could care for each other. At one

18   point, Mr. Hogan was engaged to Juliana Eskandal, a woman from the Philippines
19
     who was approximately 30 years old, and they had completed all Visa steps except
20
     the consulate interview to bring her and her children here for marriage.
21
           He began helping families in the Philippines and through his contact with
22

23   them his Facebook friendships multiplied.     Mr. Hogan assisted people in

24   obtaining the necessary documentation so they could work, he helped pay their

25

     DEFENDANT’S SENTENCING MEMORANDUM - 14
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1
     medical and dental expenses, he paid rent and utilities for families who had the
2
     inability to do so, he paid for computers to assist with schooling and work, he
3

4    assisted a pharmacist graduate in relocating to secure employment, he purchased

5    several washing machines, he financially assisted individuals so they could visit
6
     their other family members , etc. He did these things for a number of years in an
7
     amount estimated to exceed $60,000.
8
           It is important to note that Mr. Hogan was very straight forward with law
9

10
     enforcement when they contacted him. He acknowledged his contact with the

11   Philippines. He displayed his misguided understanding of the law based upon his

12   belief as to the difference in the legal standards between the Philippines and the
13
     United States.
14
           Mr. Hogan is now fully aware of the unlawfulness of his conduct, and he
15
     understands ignorance of the law is no defense. Mr. Hogan understands the
16

17   severity of his conduct, and the severity of the related punishment the Court must

18   order. Mr. Hogan is desirous of continuing to learn through treatment/therapy the
19
     genesis of his behavior and to utilize that information and the skills to avoid
20
     problems in the future. Considering the nature and circumstances of the offense
21
     and Mr. Hogan’s age, health issues, history and characteristics, a sentence of 120
22

23   months’ imprisonment followed by a lifetime of supervised release, is appropriate

24   punishment. It is sufficient to fulfill all the purposes of a fair and just sentence.

25                2.     Mr. Hogan’s sentencing recommendation is sufficient, but not
     DEFENDANT’S SENTENCING MEMORANDUM - 15
                                                                      MAXEY LAW OFFICE PLLC
                                                                        1835 West Broadway
                                                                        Spokane, WA 99201
                                                                           509-326-0338
                                                                       509-325-4490 facsimile
1
                        greater than necessary, punishment.
2
           A sentence of 120 months’ imprisonment followed by a lifetime of
3

4    supervised release satisfies the statute’s contemplated punishment for this crime.

5    If the Court sentences Mr. Hogan to 120 months’ imprisonment, he will likely be
6
     70-years-old by the time he is released from incarceration. A lifetime of supervision
7
     will ensure he lives the rest of his life as a law-abiding citizen. Any computer or
8
     digital device he may own will be subject to prior approval and monitoring. His
9

10
     travel will be restricted. He will complete sex offender treatment. Mr. Hogan’s

11   recommended sentence will protect the public, afford deterrence, provide just

12   punishment, and provide Mr. Hogan the opportunity to seek the appropriate
13
     correctional treatment. A sentence of 120 months’ imprisonment followed by a
14
     lifetime of supervised release is more than sufficient, but not greater than
15
     necessary, punishment for Mr. Hogan’s crime.
16

17                                      V. Conclusion

18         Based on the authorities discussed above, Mr. Hogan respectfully
19
     recommends the Court impose a sentence of 120 months’ imprisonment followed
20
     by a lifetime term supervised release.
21
           Respectfully submitted this 18th day of August, 2020.
22

23
                                      s/ Bevan J. Maxey
24                                    Bevan J. Maxey
                                      Attorney for Defendant, Mr. Dennis Hogan
25

     DEFENDANT’S SENTENCING MEMORANDUM - 16
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
1

2

3

4
                                CERTIFICATE OF SERVICE
5
            I hereby certify that on August 18, 2020, I electronically filed the foregoing
6
     with the Clerk of the Court using the CM/ECF System which will send notification of
7    such filing to the following, and/or I hereby certify that I have mailed by United
     States Postal Service the documents to the following non-CM/ECF participant(s).
8
     David M. Herzog
9    Assistant United States Attorney
10
     920 West Riverside, #300
     Spokane, WA 99201
11

12
                                            /s/ Holly Eagle
13
                                            Maxey Law Office PLLC
14                                          West 1835 Broadway
                                            Spokane, WA 99201
15                                          (509)326-0338
16

17

18

19

20

21

22

23

24

25

     DEFENDANT’S SENTENCING MEMORANDUM - 17
                                                                    MAXEY LAW OFFICE PLLC
                                                                      1835 West Broadway
                                                                      Spokane, WA 99201
                                                                         509-326-0338
                                                                     509-325-4490 facsimile
